Citation Nr: 1217232	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  06-01 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's left serous otitis media with Eustachian tube dysfunction, to include entitlement to separate compensable disability evaluations.  

2.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's right (minor) elbow tendonitis.  

3.  Entitlement to an initial compensable disability evaluation for the Veteran's septoplasty residuals.  

4.  Entitlement to an initial compensable disability evaluation for the Veteran's sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from October 1982 to December 2002.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Seattle, Washington, Regional Office (RO) which, in pertinent part, established service connection for right (minor) elbow tendonitis; assigned a 10 percent evaluation for that disability; granted service connection for left ear serous otitis media with Eustachian tube dysfunction, septoplasty residuals, and sinusitis; assigned noncompensable evaluations for those disabilities; and effectuated the awards as of April 26, 2004.  In December 2005, the RO, in pertinent part, increased the initial evaluation for the Veteran's left ear serous otitis media from noncompensable to 10 percent disabling and assigned a noncompensable evaluation for that disability for the period on and after April 1, 2005.  In March 2009, the Board granted a 10 percent evaluation for the Veteran's left ear otitis media with Eustachian tube dysfunction for the period on and after April 1, 2005, and remanded the issues of his entitlement to both an initial evaluation in excess of 10 percent for his left ear serous otitis media with Eustachian tube dysfunction, to include entitlement to separate compensable evaluations and higher initial evaluations for his right elbow tendonitis, septoplasty residuals, and sinusitis to the RO for additional action.  

The Board observes that the Veteran has appealed from the initial evaluations assigned for his service-connected left ear serous otitis media, right elbow tendonitis, septoplasty residuals, and sinusitis.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issue as entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's left serous otitis media with Eustachian tube dysfunction, to include entitlement to separate compensable disability evaluations; an initial disability evaluation in excess of 10 percent for his right (minor) elbow tendonitis; an initial compensable disability evaluation for his septoplasty residuals; and an initial compensable disability evaluation for his sinusitis.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

In its March 2009 Remand instructions, the Board directed that:  

2.  Mindful of the Veteran's job in Iraq and in consult with him as to when it may be anticipated that he will be home on leave, he should be scheduled for examinations by VA or on behalf of VA, to determine the exact nature and extent of all of the herein considered disabilities.  Consideration can be given not only to a VA specialist in pertinent areas but if necessary, requesting in writing that the private specialists with whom he has regular CONUS appointments will provide the specific clinical data representative of the symptoms and findings contemplated in the criteria as cited above.  If this option is taken, the request for examination findings should be accompanied by copies of the pertinent and any alternative regulations and Diagnostic Codes for their guidance.  

All necessary laboratory and other testing should be accomplished including X-rays, CT scans, etc. of the right elbow, nose and sinuses.  The examiners should be provided the entire file, including that obtained in (1) above, and a copy of this remand.  Audiometric testing must be accomplished and certified, and a determination should be made as to the degree of actual obstruction, if any, in the nose.  The ear examination should be undertaken when the otitis is active, if possible.  It is clearly to the Veteran's benefit to so inform VA so that this and the remainder of the examinations required to assess his pending claims can be effectuated.  

The Veteran has not been scheduled for the requested VA examination for compensation purposes.  Written statements from the Veteran dated in May 2011 reflect that he has returned to the United States.  The Court has held that the RO's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a May 2011 Authorization and Consent to Release Information to the VA (VA Form 21-4142), the Veteran reported that he had been treated for his left ear serous otitis media by H. Chang, M.D., in September 2010.  Clinical documentation of the cited private treatment is not of record.  The claims files do not include clinical documentation dated after November 2006.  

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his left ear serous otitis media, right elbow tendonitis, septoplasty residuals, and sinusitis after November 2006, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact H. Chang, M.D., and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the claims files any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after November 2006.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and severity of his left ear serous otitis media with Eustachian tube dysfunction, right elbow tendonitis, septoplasty residuals, and sinusitis.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner or examiners should further identify the limitation of activity imposed by the Veteran's right (minor) elbow tendonitis with a full description of the effect of the disability upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of his right elbow should be noted and described.  If feasible, the determinations concerning pain, weakness and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  The examiner or examiners should express an opinion as to the impact of the Veteran's left ear serous otitis media, right elbow tendonitis, septoplasty residuals, and sinusitis upon his vocational pursuits

All relevant medical records, including the claims folders, should be made available to the examiner or examiners for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner or examiners if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

